Citation Nr: 0503950	
Decision Date: 02/14/05    Archive Date: 02/22/05

DOCKET NO.  05-00 675	)	DATE
	)
	)


THE ISSUE

Whether clear and unmistakable error (CUE) exists in the 
December 13, 1985, Board of Veterans' Appeals (Board) 
decision, which denied an evaluation in excess of 50 percent 
for schizophrenia from May 1, 1983, to May 22, 1984, and from 
July 1, 1984, to June 30, 1985, and which assigned a 50 
percent disability evaluation thereafter.  


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Moving Party is a veteran who had active service from 
November 1978 to June 1980.  

In January 2005, the veteran filed a motion wherein he 
maintained that the Board's December 1985 decision should be 
revised or reversed on the grounds of CUE.  See 38 U.S.C.A. 
§ 7111 (West 2002); 38 C.F.R. § 20.1400 (2004).  The 
following decision constitutes the Board's determination on 
that motion.  

The Board notes that a motion to advance the case on the 
Board's docket was granted in January 2005 pursuant to 38 
C.F.R. § 20.900(c) (2004). 


FINDINGS OF FACT

1.  In a December 13, 1985, decision, the Board denied an 
evaluation in excess of 50 percent for schizophrenia from May 
1, 1983, to May 22, 1984, and from July 1, 1984, to June 30, 
1985, and assigned a 50 percent disability evaluation 
thereafter.

2.  The correct facts as they were known at the time of the 
December 13, 1985, decision were before the Board, and the 
statutory or regulatory provisions extant at that time were 
correctly applied.  

3.  The Board's December 13, 1985, decision denying an 
evaluation in excess of 50 percent for schizophrenia from May 
1, 1983, to May 22, 1984, and from July 1, 1984, to June 30, 
1985, and assigning a 50 percent disability evaluation 
thereafter, does not contain an error which, had it not been 
made, would have manifestly changed the outcome of the claim.


CONCLUSION OF LAW

The criteria for the revision of the Board's December 13, 
1985, decision, which denied an evaluation in excess of 50 
percent for schizophrenia from May 1, 1983, to May 22, 1984, 
and from July 1, 1984 to June 30, 1985, and assigned a 50 
percent disability evaluation thereafter, on the grounds of 
CUE have not been met.  38 U.S.C.A. § 7111 ( West 2002); 38 
C.F.R. §§ 20.1400, 20.1401, 20.1403, 20.1404 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that there has been a 
significant change in VA law. On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have also been published.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  In Livesay v. Principi, 15 
Vet. App. 165, 179 (2001), however, the Court held that the 
VCAA does not apply to CUE cases.  Accordingly, the Board 
finds that appellate review of this case may proceed.

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-1411.  Pursuant to 38 C.F.R. § 
20.1404(b), the motion alleging CUE in a prior Board decision 
must set forth clearly and specifically the alleged CUE, or 
errors of fact or law in the Board decision, the legal or 
factual basis for such allegations, and why the result would 
have been different but for the alleged error.  Non-specific 
allegations of failure to follow regulations or failure to 
give due process, or any other general, non-specific 
allegations of error, are insufficient to satisfy the 
requirement of the previous sentence.  Motions that fail to 
comply with the requirements set forth in this paragraph 
shall be denied. The Board notes that it has original 
jurisdiction to determine whether CUE exists in a prior final 
Board decision.

38 C.F.R. § 20.1403, relates to what constitutes CUE and what 
does not, and provides as follows:

(a) General. Clear and unmistakable error is a very specific 
and rare kind of error.  It is the kind of error, of fact or 
of law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Generally, either the correct facts, as 
they were known at the time, were not before the Board, or 
the statutory and regulatory provisions extant at the time 
were incorrectly applied.

(b) Record to be reviewed.--(1) General. Review for clear and 
unmistakable error in a prior Board decision must be based on 
the record and the law that existed when that decision was 
made.

(c) Errors that constitute clear and unmistakable error.  To 
warrant revision of a Board decision on the grounds of clear 
and unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.

(d) Examples of situations that are not clear and 
unmistakable error. -

(1) Changed diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision.

(2) Duty to assist.  The Secretary's failure to fulfill the 
duty to assist.

(3) Evaluation of evidence.  A disagreement as to how the 
facts were weighed or evaluated.

(e) Change in interpretation.  Clear and unmistakable error 
does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.

(Authority: 38 U.S.C.A. §§ 501(a), 7111).

The Board points out that a review for CUE in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made. 

The Board notes that in an October 1982 decision, it denied 
an evaluation in excess of 70 percent for schizophrenia.  The 
veteran has not claimed CUE in that decision and it will not 
be addressed in this motion. 

Evidence available to the Board at the time of its December 
1985 decision included outpatient treatment records, 
including a January 1982 note that the veteran was calm, 
relaxed, and in school.  At the time of an April 1982 
outpatient visit, the veteran was noted to be having a few 
problems and talking to a counselor about them.  His affect 
was flat but his appearance was good.  The examiner noted 
that the veteran was constantly suspicious.  

At the time of a July 1982 visit, the veteran reported that 
he was sleeping well.  He stated that he was somewhat 
apprehensive about lowering his dosage of medication, which 
had been suggested by his physician.  His general appearance 
was good.  Mental status examination revealed that he was 
somewhat guarded and suspicious.  The veteran denied 
delusions, hallucinations, or ideas of reference.  A 
diagnosis of schizophrenia, paranoid type, controlled by 
medication, was rendered.  

At the time of an October 1982 visit, the veteran stated that 
he was doing well.  He liked the medication that he had been 
given.  Mental status examination revealed that he was neatly 
and appropriately dressed.  He related in a friendly and 
relaxed manner.  He did not appear to be unduly suspicious.  
There was some decrease in eye contact.  A diagnosis of 
schizophrenia, paranoid type, controlled by medication, was 
rendered.  

At the time of a December 1982 visit, the veteran stated that 
he was doing well although during a period of time that he 
was taking exams he was tense, anxious, and had some 
difficulty sleeping and ideas of reference.  

Mental status examination revealed that the veteran was 
neatly and appropriately dressed.  He related in a friendly 
and relaxed manner.  He did not appear to be unduly 
suspicious and had no ideas of reference or hallucinations.  
A diagnosis of paranoid type schizophrenia was rendered.  The 
veteran was noted to have always been drug compliant.  He was 
encouraged to do his schoolwork and supported in his efforts 
to control his symptoms.  

Also available was a January 1983 letter from the Employment 
Security Commission of North Carolina which indicated that it 
had been pleased with the duties that the veteran had 
performed during his period of work-study.  

At the time of a February 1983 visit, the veteran reported 
that he had been under increased stress due to his mother's 
recent surgery.  He noted that she was out of the hospital 
but had to go back to the hospital in a few weeks.  The 
veteran indicated that he was a student and had a work-study 
job.  He noted that he had not been adjusting well as a 
result of the above.  

At the time of a March 1983 visit, the veteran stated that he 
had missed his last appointment and that his medication was 
due to run out this month.  He reported that he felt under 
increased pressure the last several weeks as a result of his 
mother's illness and problems with schoolwork.  The veteran 
also reported having headaches which he related to stress.  
Mental status examination revealed the veteran was quiet and 
cooperative.  A diagnosis of schizophrenia was rendered.  

In a March 23, 1983, letter, the VA Chief of Medical 
Administrative Services indicated that the veteran had been 
hospitalized since March 7, 1983, and was expected to remain 
hospitalized for three or four more weeks.  

The discharge summary report indicated that the veteran had 
been hospitalized from March 7, 1983, to April 8, 1983.  
Diagnoses of paranoid type schizophrenia and passive 
aggressive and narcissistic personality traits were rendered.  

Mental status examination revealed an alert, cooperative, 
well kempt male appearing his stated age and in no apparent 
distress.  Eye contact was good and affect was mildly 
constricted with a slightly dysphoric mood.  Engagability was 
somewhat decreased with a slight "gefuhl" of schizophrenia.  
Speech was coherent and normal paced.  Psychomotor activity 
was normal with no evidence of thought disorder.  Biological 
symptoms of depression were somewhat equivocal with some 
initial sleep disturbance and decreased concentration.  There 
was no major appetite disturbance, decreased energy, diurnal 
mood variation, or crying spells.  There was also no suicidal 
or homicidal ideation.  Sensorium was grossly intact and 
judgement and insight were good.  At the time of discharge, 
the veteran was noted to be able to return to work and 
competent to handle VA funds.  

At the time of his May 1983 hearing, the veteran testified 
that he had been recently discharged from a VA medical 
facility.  The veteran testified that he was having problems 
eating and hearing female voices.  He noted that the voices 
were holding him prisoner.  He reported hearing the voices 
three to four times per week.  The veteran did not engage in 
conversation with these voices.  He noted that he was fearful 
of returning to school based upon what had recently happened.  
The veteran stated that prior to his hospitalization he had 
been enrolled in a work-study program.  He stated that he had 
a good relationship with his supervisor but that he was 
suspicious of his other co-workers.  The veteran stated that 
his condition was relatively stable in 1982 and that he 
started to have increased pressure beginning with exams in 
December 1982.  He noted that his stress level really 
increased in February 1983 as a result of his mother being 
hospitalized.  He indicated that he had to drive back and 
forth to the hospital and that his headaches started about a 
week after his mother was admitted.  He stated that he 
checked himself in on March 7, 1983, when Spring Break 
started.  

The veteran indicated that he felt in better control after 
his hospitalization.  He stated that his physician had told 
him to return to school on a probationary basis.  He further 
reported that as he was not a full time student, he could not 
be involved in the work-study program.  He noted that his 
driving and the way he was attempting to make friends were 
examples of erratic behavior.  He further stated that he was 
having headaches up to three times per day.  The veteran 
indicated that he was going to church and that he enjoyed 
running track.  

Treatment records obtained following the hearing reveal that 
at the time of an April 1983 outpatient visit, the veteran 
reported continuing to have some headaches but stated they 
had improved.  Mental status examination revealed that he was 
alert, cooperative, logical, relevant and coherent.  His mood 
was good and there were no psychotic features.  

In a June 1983 letter, the Employment Security Commission of 
North Carolina indicated that it had been pleased with the 
performance of the veteran during this contract period.  

At the time of a September 1983 visit, it was noted that the 
veteran's mother had died leaving him responsible for the 
care of his 75 year old aunt.  It was indicated that the 
veteran was requesting fee basis treatment as he wanted to 
receive treatment closer to where he was attending school.  

During a November 1983 visit, it was noted that the veteran 
was managing his studies and looking after his aunt.  His 
affect was found to be good and his insight was excellent.  

In a March 1984 letter, the veteran stated that he suffered 
from tension headaches which prevented him from achieving any 
degree of consistency with his job.  He stated that he was 
not able to work with the dosage of medication that he was 
taking.  

The veteran was hospitalized on May 23, 1984, and remained 
hospitalized until June 15, 1984.  

Mental status examination revealed the veteran was well 
groomed and neatly dressed.  He appeared in no apparent 
distress.  There was mild psychomotor retardation.  Speech 
was mildly slowed and was logical and goal directed with no 
loosening of associations or flight of ideas.  He admitted to 
previous auditory hallucinations and felt paranoid about 
people in his fraternity.  He denied homicidal or suicidal 
ideation, ideas of reference, thought control, insertion, 
withdrawal or broadcasting.  Affect was constricted and mood 
was mildly depressed.  The veteran stated that he had 
constant depression and apprehension, normal concentration 
and energy, good sleeping habits, and a good appetite.  He 
was well oriented, remembered 3/3 objects at five minutes, 
reported six digits forward and four backwards, recalled four 
out of the past five presidents, did well with serial sevens, 
and had concrete proverb interpretation.  

At the time of discharge, the veteran was noted to be able to 
return to pre-hospitalization activities and judged competent 
to handle VA funds.  

At the time of a December 1984 VA examination, the veteran 
was found to be in  no acute distress.  The veteran reported 
having tension headaches and digestive problems when asked 
about his nerves.  He also noted having an obsession with 
sexuality.  He reported sometimes becoming violent in the 
past when having to work and go to school.  Mental status 
examination revealed that speech and psychomotor activity 
were not unusual.  His affect was good and appropriate.  His 
mood seemed level.  He reported that he was mildly depressed 
and had suicidal ideation.  He noted hearing female voices 
who complimented him when he did something good.  He was 
oriented times four and had good thought content.  Axis I 
diagnoses of mixed substance abuse and history of antisocial 
behavior were rendered.  An Axis II diagnosis of mixed 
personality disorder with narcissistic and antisocial 
features was rendered.  

At the time of a January 1985 VA examination, the veteran 
complained of tension headaches and digestive problems.  The 
examiner noted the veteran's alleged previous depression, 
delusions of persecution, and current auditory hallucination 
of female voices and an obsession with sexuality.  The 
veteran had been unemployed since January 1984, when he had 
been in a work-study program and was a computer operator.  
Prior to that time, he had had various jobs from restaurant 
help to library assistant, but none for more than a few 
months.  The veteran stated that he graduated from college 
with a degree in business and was seeking employment in that 
field.  Psychological testing revealed no indication of 
psychosis or thought or mood disorder.  There were 
implications of characterological defects of an antisocial, 
narcissistic, and sexual type.  Personality and 
psychopathology assessment suggested symptom exaggeration 
with a general elevation of clinical scales.  Prominent 
features were somatic complaints, unconventional thinking, 
and antisocial and narcissistic personality traits.  Poor 
impulse control, psychosexual difficulty and projection, and 
resistance to authority were suggested.  

The veteran was alert, oriented, relevant, and coherent.  He 
did not appear anxious and was quite poised during the 
interview.  There were no overt signs of psychosis, thought, 
or mood disorder.  The veteran did not mention depression, 
auditory hallucinations, etc.  He discussed his headaches, 
interpersonal difficulties, and his temper as his psychiatric 
problems.  He was concerned with finances and finding 
employment.  He tended to equivocate on the matter of 
employment and disability.  

The examiner stated that he found no evidence of 
schizophrenia in the veteran.  He was quite intact and 
intellectually able.  He manifested through testing and 
history a seemingly malignant personality disorder and 
substance abuse, a combination which likely made him 
volatile.  The examiner stated that he had no doubt that the 
veteran had at times experienced paranoid symptoms due to 
this.  He indicated that he had no opinion on the validity of 
his headaches as they were not generally regarded as being 
symptoms of paranoid schizophrenia.  Axis I diagnoses of 
mixed substance abuse, alcohol abuse, and adult antisocial 
behavior were rendered.  An Axis II diagnosis of narcissistic 
personality with antisocial features was rendered.  

In its December 1985 decision, the Board noted that the 
veteran was hospitalized in March 1983 with complaints of 
headaches which had existed since December 1982.  Coincident 
with the complaints were his mother's diagnosis of cancer and 
a demanding academic and work schedule, involving full-time 
student status and two jobs.  The veteran stated that he had 
not had hallucinations, delusions, or depression.  On mental 
status examination he was alert and cooperative.  Affect was 
mildly constricted with slight dysphoric mood and the ability 
to engage him was somewhat depressed.  Eye contact was good 
and he was well kempt.  Speech was coherent and normal paced 
and there appeared to be no evidence of thought disorder.  
Biological symptoms of depression were equivocal with some 
initial sleep disturbance and decreased concentration.  
Judgment and insight were good.  The veteran had no major 
appetite disturbance, decreased energy, diurnal mood 
variation, or crying spells.  There was no suicidal or 
homicidal ideation.  During hospitalization, the veteran's 
headaches responded well to a combination of biofeedback and 
relaxation therapy and increased antipsychotic medication.  
His initial suspiciousness and paranoid ideations and other 
difficulties were improved with the increase in antipsychotic 
medication.  However, on several occasions, he demonstrated 
rather concrete ways of dealing with issues and oppositional 
noncompliance with ward policies.  At the time of discharge, 
it was felt that he was able to return to work.  An Axis I 
diagnosis of schizophrenia, paranoid type, was rendered.  His 
symptoms were described as moderate to severe and his 
prognosis was felt to be good.  

The Board further noted the findings at the time of an April 
1983 outpatient visit, where the veteran was complaining only 
of sedation from his medication.  He noted that his headaches 
had improved.  On examination, he appeared to be alert and 
his comments were logical, relevant, and coherent.  There 
were no current psychotic findings.  

The Board also noted the testimony of the veteran at his May 
1983 hearing.  At the time of the hearing, the veteran 
described in detail his various types of headaches as well as 
his other symptoms.  He also described the  problems of 
difficulty eating, maintaining relationships with both sexes, 
and erratic behavior due to tension and stress.  He said that 
when his nervous disorder decided to show its ugly face, he 
would have auditory hallucinations which occurred three to 
four times per week, lasting two to three minutes, several 
times per day.  The veteran said that if he could help it, he 
did not engage in conversation with the voices.  He described 
visual situations similar to hallucinations, such as before 
he entered the hospital in February when he saw shades of 
purple.  The veteran said that the headaches had not been 
completely cleared up through his hospitalization from March 
to April and he was afraid that if given permission to attend 
school that he would run into the same thing again because 
stressful situations still resulted in tension headaches.  He 
described his employment as a clerk and said he felt 
comfortable there because they understood the meaning of 
being a disabled veteran and he shared many experiences with 
them.  He also testified that he was suspicious of other 
workers and other symptoms.  He referenced the cyclical 
nature of the episodes.  

The Board also observed that in a June 1983 letter, the 
Employment Security Commission of North Carolina had 
indicated that it had been pleased with the veteran's 
previous duties.  

The Board further noted that at the time of a July 1983 
visit, the veteran reported having trouble doing his school 
work and stated that he had too much stress and sleep 
deprivation.  Otherwise, he was felt to be doing fairly well.  
He appeared pleasant, constricted, and had a slightly blunted 
affect but was not psychotic.  Paranoid schizophrenia in 
remission was diagnosed.  

In September 1983, the veteran was noted to have considerable 
disability.  The social worker noted that his condition was 
of a chronic recurrent nature and that even though he was 
studying and planned to work, he still had considerable 
disability.

The Board also noted that in a March 1984 statement, the 
veteran stated that he suffered from tension headaches which 
prevented him from achieving any degree of consistency with 
his job and that he had been unable to complete a semester as 
a full-time student since the fall of 1982.  He indicated 
that he was not able to work with the dosage of medication 
that he was taking.  

The Board noted that the veteran was hospitalized on May 23, 
1984, with complaints of tension headaches.  The veteran 
reported that his mother had died in September 1983 and that 
he had not initially had much grief.  He felt that he was 
under a great deal of pressure at school with a full load of 
courses and the responsibility of a leadership position at 
the fraternity.  He sought hospitalization to help him gain 
self-control and self-discipline.  

Mental status examination revealed the veteran was well 
groomed and neatly dressed.  He appeared in no apparent 
distress.  There was mild psychomotor retardation.  Speech 
was mildly slowed and was logical and goal directed with no 
loosening of associations or flight of ideas.  He admitted to 
previous auditory hallucinations and felt paranoid about 
people in his fraternity.  He denied homicidal or suicidal 
ideation, ideas of reference, thought control, insertion, 
withdrawal or broadcasting.  Affect was constricted and mood 
was mildly depressed.  The veteran stated that he had 
constant depression and apprehension, normal concentration 
and energy, good sleeping habits, and a good appetite.  He 
was well oriented, remembered 3/3 objects at five minutes, 
reported six digits forward and four backwards, recalled four 
out of the past five presidents, did well with serial sevens, 
and had concrete proverb interpretation.  At the time of 
discharge, the veteran was noted to be able to return to pre-
hospitalization activities and judged competent to handle VA 
funds.  

The Board further observed that at the time of a July 1984 
outpatient visit, the veteran revealed a history of 
complaints about sexual dysfunction with his girlfriend, 
decreased motivation and morale, and a feeling that he had 
not sustained previous progress.  In August 1984, the veteran 
was noted to be coping, but was worrying about various 
situations, including his upcoming financial obligations with 
the house, the need to find a job, and relationships and 
commitments with his girl friends.  He reported some 
nocturnal hallucinations.  His medication was increased at 
that time.  

The Board also noted the findings of the VA examiners at the 
time of December 1984 and January 1985 VA examinations.  

At the time of a December 1984 VA examination, the veteran 
was found to be in no acute distress.  The veteran reported 
having tension headaches and digestive problems when asked 
about his nerves.  He also noted having an obsession with 
sexuality and stated that he would sometimes become violent.  
He reported receiving treatment on a weekly basis at the 
County Mental Health Service.  He further noted sometimes 
becoming violent in the past when having to work and go to 
school.  Mental status examination revealed that speech and 
psychomotor activity were not unusual.  His affect was good 
and appropriate.  He said that he was seriously depressed and 
had had suicidal ideation.  He noted hearing female voices 
who complimented him when he made a good decision.  He was 
oriented in all three spheres and appeared goal oriented and 
had good thought content.  Axis I diagnoses of mixed 
substance abuse and history of antisocial behavior were 
rendered.  An Axis II diagnosis of mixed personality disorder 
with narcissistic and antisocial features was rendered.  

The Board also noted the January 1985 psychological testing 
which was of record.  The veteran alleged a history of 
difficulty with interpersonal relationships and psychosocial 
behavior.  There was evidence of somatic complaints and 
somewhat unconventional thinking which were described as 
antisocial or narcissistic personality traits.  He expressed 
concern about his finances and employment.  The clinical 
psychologist felt that there was nothing to suggest 
schizophrenia.  Axis I diagnoses of mixed substance abuse, 
alcohol abuse, and adult antisocial behavior were rendered.  
An Axis II diagnosis of narcissistic personality with 
antisocial features was rendered.  

The Board noted that it had carefully considered the evidence 
of record and contentions advanced.  The Board found that 
except for the periods of hospitalization, the veteran's 
overall clinical file clearly demonstrated the continued and 
chronic presence of an almost classic case of relapsing 
schizophrenia.  From May 1983 through June 1983, the veteran 
demonstrated periodic and recurrent bouts of headaches, and 
problems with school and in other social circumstances.  He 
exhibited periods of decreased motivation and morale and felt 
he was not sustaining progress.  There was some suggestion of 
occasional hallucinatory experiences.  However, except for 
the periods of hospitalization, the veteran's impairment was 
best described as having demonstrated considerable social and 
industrial impairment as a result of psychiatric disorder.  

The Board further observed that in evaluating the veteran's 
clinical symptomatology since July 1, 1985, it had the 
benefit of the claims folder and the recent VA examinations.  
The Board noted that for the most part, the veteran's 
schizophrenia was in partial remission.  It further observed 
that the nature of his psychiatric disorder was one of 
cyclical ebbing and flowing of overt manifestations.  The 
Board found that the veteran's schizophrenia was currently in 
remission and that the likelihood of a flare-up was almost 
constant and required weekly visits to the mental health 
clinic as well as medication.  The Board noted that the 
veteran had shown repeated social and industrial difficulty.  
The Board found that the veteran's disability from July 1, 
1985, could best be described as showing continuing 
considerable social and industrial impairment.  

The veteran and his representative contend that during the 
time period that he was not hospitalized and assigned a 100 
percent disability evaluation, his condition warranted an 
evaluation in excess of 50 percent.  He contends that the 
Board failed to properly apply the provisions of 38 C.F.R. 
§ 4.130 (1985) as it relates to the medical evidence that was 
available at the time.  

The Board notes that the regulations in effect at that time 
reveal that a 50 percent evaluation was warranted for 
schizophrenia when there was considerable impairment of 
social and industrial adaptability.  A 70 percent evaluation 
was warranted when there was severe social and industrial 
impairment.  Diagnostic Code 9204.  

Essentially, the veteran claims that the Board failed to 
assess the clinical records correctly by its findings that 
his disability did not cause more than considerable 
impairment during the periods of time that he was not 
hospitalized as a result of their not accepting the medical 
evidence at face value and by not assigning maximum probative 
value to medical opinions of record.  This argument concerns 
the weight given to the medical evidence then of record.  The 
veteran is essentially in disagreement with how the facts 
were evaluated, which is not a basis for a valid claim of 
error.  Claims for findings of CUE in prior decisions must be 
raised with specificity.  As noted above, the Court has held 
that simply to claim CUE on the basis that previous 
adjudications had improperly weighed and evaluated the 
evidence can never rise to the stringent definition of CUE.  
Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993); Crippen v. 
Brown, 9 Vet. App. 412, 418 (1996).

The Board notes that the veteran has submitted a July 2001 
award from the Social Security Administration that found he 
was disabled from March 12, 1985, to the end of May 31, 1985.  
As this decision was not rendered until June 11, 2001, it was 
not before the Board at the time of its December 1985 
decision.  As noted above, a review for CUE in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.  As this was not of record, it 
cannot be used in making a determination as to whether the 
December 1985 decision was erroneous.  

The Board finds that the December 1985 Board decision was 
reasonably supported by the evidence then of record and that 
the statutory and regulatory provisions then in effect.  The 
Board is unable to find any error of fact or law in that 
decision.  In the absence of any such clear and unmistakable 
error in the December 1985 Board decision, the moving party's 
motion for revocation or reversal of that decision must be 
denied.


ORDER

In the absence of clear and unmistakable error in the 
December 1985 decision of the Board, denying an evaluation in 
excess of 50 percent for schizophrenia from May 1, 1983, to 
May 22, 1984, and from July 1, 1984 to June 30, 1985, and 
assigned a 50 percent disability evaluation thereafter, the 
motion for reversal or revision is denied.




                       
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



